Citation Nr: 0306838	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  00-12 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel







INTRODUCTION

The veteran served on active duty from December 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


FINDING OF FACT

Post-traumatic stress disorder is of service origin.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records do not show any complaints or 
manifestations of a psychiatric disorder including post-
traumatic stress disorder (PTSD).  A review of the veteran's 
service administrative records shows that he served in 
Vietnam and that he was awarded the Vietnam Service Medal and 
National Defense Service Medal, but no combat awards.  It was 
not indicated in the service personnel records that the 
veteran had served during any campaign.  His military 
occupational specialty was as a cannoneer from May 22, 1968 
to July 15, 1968.  He was assigned to Battery A, 6th Howitzer 
Battalion, 15th Artillery, 1st Infantry Division.  

In August 1999, the veteran submitted a statement regarding 
his in service stressors.  His stressors included that a 
missile struck the mess hall moments after he exited, killing 
and injuring several service members.  He recounted that his 
unit provided artillery support to infantry forces.  In 
another incident, the veteran's unit was placed on alert and 
he was assigned to guard duty along the ground perimeter, 
because of a report of enemy forces spotted near the unit's 
location.  The veteran also reported that innocent 
individuals were killed when his unit was assigned to guard a 
bridge used by incoming supply vehicles.  The veteran also 
recalled an incident in which enemy forces killed two members 
of his unit who were on guard duty.  The veteran indicated 
that several service members "lost their minds" because of 
sleep deprivation and stress.  

The veteran underwent VA examination in November 2001.  At 
that time, the veteran reported a rocket struck the mess hall 
after he and others had exited.  Based upon the findings 
noted on examination, a diagnostic impression of alcohol 
dependence, and nicotine dependence (Axis I) were noted.   In 
his assessment, the examiner noted that the veteran had been 
evaluated with PTSD for which he is treated on an outpatient 
basis.  It was noted that the veteran did not present with 
such symptomatology in conjunction with this evaluation.  The 
examiner noted, in consideration of the veteran's documented 
history of psychiatric treatment and evaluation relative to 
his PTSD condition, that the veteran may have been unable to 
formulate and express affective and psychological conflicts 
verbally at the time of this examination.

In March 2002, the RO submitted a request to the United 
States Armed Services Center for Research of Unit Records 
(USACRUR) to verify the veteran's stressors.  In May 2002, 
USACRUR responded that a review of operational reports 
pertaining to the veteran's unit of assignment verified that 
his unit was exposed to hostile activity to include mortar 
and rocket fire during the veteran's tour of duty.  It was 
noted that records also verified that two personnel from the 
veteran's unit were wounded by hostile action during this 
period.

An April 2002 statement was received from the veteran's VA 
treating psychiatrist.  He indicated the following thorough 
evaluation and testing conducted over a six week period, the 
veteran was found to demonstrate the full range of PTSD 
symptoms.  The diagnostic impression was PTSD, chronic, 
severe.  VA outpatient clinical reports, dated from June 2000 
to January 2003, document clinical evaluation and therapeutic 
counseling sessions, and reference diagnostic assessments of 
PTSD and anxiety.

The veteran underwent a VA psychological evaluation in 
January 2003.  The medical examination report indicates he 
reported his unit came under attack on a regular basis, that 
he witnessed other service members being injured, and that 
his unit came under sniper attack daily.  He also reported 
having witnessed his best friend get killed in action.  Based 
upon the findings noted on examination and diagnostic tests 
results, the examiner noted a diagnostic assessment of PTSD; 
alcohol dependence; and major depressive disorder  (Axis I).

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); and a link, established 
by medical evidence, between current symptoms and an in 
service stressor; and credible supporting evidence that the 
claimed in service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in service stressor.  38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy.  Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

To summarize, the Board is aware that there are 
inconsistencies in the stressors reported by the veteran and 
those verified by USACRUR.  The Board is also aware that the 
event in issue occurred more than 30 years ago.  The Board is 
satisfied that the veteran did come under enemy mortar and 
rocket attack while he was assigned to Battery A, 6th 
Howitzer Battalion, 15th Artillery, 1st Infantry Division.  
Additionally, the January 2003 examination and April 2002 
medical statement noted diagnosis of PTSD based, in part, on 
the mortar and rocket attacks.  These stressors have been 
verified.  Therefore, under the circumstances of this case, 
the Board finds that the veteran's PTSD is shown to be of 
service origin.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 7, subpart (a), 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

With regard to the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), by virtue of the rating 
decision, Statement of the Case, and Supplemental Statement 
of the Case, the veteran and his representative were given 
notice of the information and medical evidence necessary to 
substantiate his claim. The record reflects that the RO has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran in support of his claim. Indeed, it 
appears that all evidence identified by the veteran that has 
been obtained is associated with the claims file.  
Specifically, the RO has obtained VA treatment records, and 
the appellant has submitted private medical statements, and 
lay statements for consideration in this matter.   See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   More 
recently, in September 2002, the Board undertook further 
evidentiary development in this matter, to include VA 
examination.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the appellant 
in this case.  Therefore, further development is not 
warranted. Accordingly, the Board finds that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist. 
38 U.S.C.A. §§ 5103A, 5107 (West 1991 & Supp. 2002).  


ORDER

Service connection for post-traumatic stress disorder is 
granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

